Citation Nr: 1443947	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In a March 2012 rating decision, the AOJ granted an increased rating of 50 percent for posttraumatic stress disorder (PTSD), effective July 31, 2006, the date of the Veteran's claim for increase.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2012 decision, the Board denied the claim for a rating in excess of 50 percent for a psychiatric disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a February 2014 memorandum decision, the Court set aside that Board decision and remanded the matter for readjudication in accordance with its decision.  

In August 2014, the Veteran's representative submitted additional evidence with a waiver of AOJ review.  

Also in August 2014, the Veteran's representative raised the issue of whether there was clear and unmistakable error in a September 1974 rating decision that reduced the rating of anxiety reaction from 30 percent to 10 percent, effective December 1, 1974.  As that issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

The Veteran was last examined by VA for a psychiatric disability in February 2011, over three and one half years ago.  Thus, the Veteran's last examination is stale.  Moreover, an August 2014 private examination report suggests that the disability may have worsened since that examination.  To properly adjudicate the claim for increase, another examination should be scheduled.

Prior to the examination, any outstanding VA medical records should be obtained.  The record contains VA treatment notes through May 2014.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2014.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of a psychiatric disability.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the psychiatric disability.  The examiner should also indicate the degree of social and occupational impairment due to the psychiatric disability.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to work due to service-connected PTSD.  If the Veteran is found to be employable, the examiner should state what type of work is possible, and what accommodations would be needed due to service-connected disability.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

